Citation Nr: 0915073	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-25 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss prior to November 22, 2006.

2.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss prior to June 18, 2008.

3.  Entitlement to an evaluation in excess of 80 percent for 
bilateral hearing loss.
 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1951 to July 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a video-conference hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held in February 2008.  The Veteran 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.  Following the hearing, 
the Board remanded the Veteran's claim in March 2008 for 
additional evidentiary development.  The Veteran's claim is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  Prior to November 22, 2006, the Veteran's hearing loss in 
the right ear did not exceed Level V and hearing loss in the 
left ear did not exceed Level IV.  Speech recognition scores 
in the right ear did not exceed 72 percent and in the left 
ear they did not exceed 76 percent.  

2.  Prior to June 18, 2008, the Veteran's hearing loss in the 
right ear did not exceed Level IX and hearing loss in the 
left ear did not exceed Level VI.  Speech recognition scores 
in the right ear did not exceed 50 percent and in the left 
ear they did not exceed 68 percent.  

3.  From June 18, 2008, the Veteran's hearing loss in the 
right ear did not exceed Level XI and hearing loss in the 
left ear did not exceed Level IX.  Speech recognition scores 
did not exceed 28 percent in the right ear and 36 percent in 
the left ear.   

4.  The Veteran's bilateral hearing loss disability has not 
been shown to produce an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization sufficient 
to render impractical the application of the regular 
schedular rating standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a bilateral hearing loss disability are not met prior to 
November 22, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2008).

2. The criteria for an evaluation in excess of 40 percent for 
a bilateral hearing loss disability are not met prior to June 
18, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).

3.  The criteria for an evaluation in excess of 80 percent 
for a bilateral hearing loss disability are not met for any 
period of time covered by this appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends in this case that his bilateral hearing 
loss disability has worsened and that this decline warrants a 
higher disability evaluation.  The Veteran's representative 
also asserts that the Veteran is entitled to an earlier 
effective date for the disability ratings assigned in the 
August 2008 rating decision.  See April 2009 Informal Hearing 
Presentation (IHP).
The Veteran was originally granted service connection for 
bilateral hearing loss in a Board decision dated July 1999.  
The RO implemented the Board's decision in a rating decision 
dated that same month.  The RO evaluated the Veteran's 
bilateral hearing loss disability as a non-compensable 
disability, effective October 19, 1995.  In April 2001, the 
RO increased the Veteran's disability evaluation for 
bilateral hearing loss to 30 percent, effective July 20, 
2000.

The Veteran filed the current claim for an increased rating 
in January 2004.  The RO continued the Veteran's 30 percent 
evaluation for bilateral hearing loss in rating decisions 
dated September 2004 and March 2005.  The Veteran timely 
perfected this appeal.  

During the pendency of this appeal, the RO subsequently 
increased the Veteran's disability evaluation for bilateral 
hearing loss to 40 percent, effective November 22, 2006.  See 
August 2008 rating decision.  The RO also awarded the Veteran 
an 80 percent evaluation for bilateral hearing loss in that 
same rating decision, effective June 18, 2008.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  Generally, "pyramiding," the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2008).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Here, the Board finds, as will 
be discussed further below, that the evidence does not show a 
variance in the signs and symptoms of the bilateral hearing 
loss such that staged ratings are warranted beyond those that 
have already assigned by the RO.

Disability evaluation for hearing impairment is derived from 
the mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The provisions of 38 C.F.R. § 4.85 establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in 38 C.F.R. § 4.85(h) are used to calculate the 
rating assigned.  Table VIa is used to assign a rating based 
on puretone average alone when the examiner certifies that 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2008).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a). 


The results are analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Table VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  See 38 C.F.R. § 4.85(d).

For exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86 provides that:

(a) When the puretone threshold at each 
of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or VIa, whichever 
results in the higher numeral.  Each 
ear will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or VIa, 
whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

The Veteran underwent a VA audiological consultation in 
December 2003.  Puretone thresholds, in decibels, were as 
follows:





HERTZ



1000
2000
3000
4000
RIGHT
40
55
75
70
LEFT
40
55
65
70

The average puretone hearing loss at that time was 60 
decibels in the right ear and 58 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 92 percent in the right ear and 88 percent in the left 
ear.  The impression was sensorineural hearing loss of 
combined types.
     
Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds for the right ear demonstrated during the 
December 2003 VA audiological consultation correspond to 
category II, and the scores for the left ear correspond to 
category III.  The intersection point for these categories 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for a disability rating in excess of 
30 percent.  Additionally, an exceptional pattern of hearing 
loss, which would warrant evaluation under 38 C.F.R. § 4.86, 
is not shown.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in December 2004.  The Veteran reported a 41-year 
history of decreased auditory acuity and difficulty 
understanding in the presence of background noise.  Puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
75
75
LEFT
45
60
70 
75

The average puretone hearing loss at that time was 63 
decibels in the right ear and 63 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 72 percent in the right ear and 76 percent in the left 
ear.  The impression was mild sloping to severe sensorineural 
hearing loss in the right ear and moderate sloping to severe 
sensorineural hearing loss in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds for the right ear demonstrated during the 
December 2004 VA C&P examination correspond to category V, 
and the scores for the left ear correspond to category IV.  
The intersection point for these categories under Table VII 
shows that the hearing loss does not exceed the levels 
contemplated for disability rating in excess of 30 percent.  
Additionally, an exceptional pattern of hearing loss, which 
would warrant evaluation under 38 C.F.R. § 4.86, is not 
shown.

The Veteran underwent a VA audiological consultation in 
November 2006.  Puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
90
90
115
LEFT
50
65
70
80

The average puretone hearing loss at that time was 93 
decibels in the right ear and 66 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 50 percent in the right ear and 68 percent in the left 
ear.  The impression was sensorineural hearing loss of 
combined types.
 
Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds for the right ear demonstrated during the 
November 2006 VA audiological consultation correspond to 
category IX, and the scores for the left ear correspond to 
category VI.  The intersection point for these categories 
under Table VII shows that the hearing loss warrants a 40 
percent evaluation, but not higher.  

Although an exceptional hearing loss pattern is shown to 
warrant evaluation under 38 C.F.R. § 4.86(a) in this case, 
the average puretone thresholds for the right ear 
demonstrated during the November 2006 VA audiological 
consultation correspond to category IX under Table VIa.  
Unfortunately, the Veteran's hearing loss does not exceed the 
levels contemplated for a disability evaluation in excess of 
40 percent even when taking into account 38 C.F.R § 4.86.
Private audiological testing was conducted in July 2007.  
Puretone threshold results were provided in graph, not 
numerical form.  The United States Court of Appeals for 
Veterans Claims (Court) stated in Kelly v. Brown, 7 Vet. App. 
471 (1995) that graphical representations of audiometric data 
could not be interpreted.  Rather, the examiner must provide 
numerical results.  Moreover, in this case the test does 
comply with the requirement set forth in 38 C.F.R. § 4.85(a) 
that the Maryland CNC test be used.  The Board also notes 
that there are no puretone threshold results for either ear 
at 3000 Hertz.  Accordingly, this examination cannot be used 
for rating purposes.  

Even affording the Veteran the benefit of the doubt, the 
Board notes that the average puretone thresholds and speech 
recognition scores provided on the July 2007 private 
audiological examination do not exceed the levels 
contemplated for a disability evaluation in excess of 40 
percent even when taking into account 38 C.F.R § 4.86.

The Veteran testified before the undersigned VLJ in 
connection with this claim in February 2008.  The Veteran 
testified that he used three sets of hearing aids since July 
2000, each set was "stronger and bigger where I can get the 
volume up where I can hear."  The Veteran indicated that 
approximately three to four months before the video-
conference hearing, he had an ear infection which caused his 
head to swell and made wearing his hearing aids difficult or 
impossible.  The Veteran further stated that he had seen 
numerous specialists at regular intervals who encouraged him 
to continue to change his hearing aids.  The most recent 
appointment, according to the Veteran, occurred in July 2007.  
An ear, nose, and throat (ENT) specialist purportedly tested 
the Veteran's hearing three times and indicated to the 
Veteran that his hearing loss was not due to advanced age.  
Other specialists indicated that nothing further could be 
done about his hearing loss disability.  The Veteran also 
stated that he no longer worked.

The Veteran was afforded another VA C&P examination in June 
2008.  He reported difficulty understanding conversational 
speech, particularly in the presence of background noise.  
The Veteran also stated that his bilateral hearing loss 
disability impacted all areas of his life, including driving 
(i.e., awareness of surroundings), walking (i.e., balance and 
equilibrium), and working.  Puretone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
85
90
90
95
LEFT
75
85
80
80

The average puretone hearing loss at that time was 90 
decibels in the right ear and 80 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 28 percent in the right ear and 36 percent in the left 
ear.  The impression was severe to profound mixed hearing 
loss bilaterally.
 
Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds for the right ear demonstrated during the 
June 2008 VA C&P examination correspond to category XI, and 
the scores for the left ear correspond to category IX.  The 
intersection point for these categories under Table VII shows 
that the hearing loss warrants an 80 percent evaluation, but 
not higher.
  
Although an exceptional hearing loss pattern is shown to 
warrant evaluation under 38 C.F.R. § 4.86(a) in this case, 
the average puretone thresholds for the right ear 
demonstrated during the June 2008 VA examination correspond 
to category VIII under Table VIa, and the scores for the left 
ear correspond to category VII.  Unfortunately,  the 
Veteran's hearing loss does not exceed the levels 
contemplated for a disability evaluation in excess of 80 
percent even when taking into account 38 C.F.R § 4.86.

Given the evidence of record, the Board finds that the 
preponderance of the evidence does not support an evaluation 
in excess of 30 percent prior to November 22, 2006, an 
evaluation in excess of 40 percent prior to June 18, 2008, or 
an evaluation in excess of 80 percent for any period of time 
covered by this appeal, even taking into account the 
Veteran's exceptional hearing loss pattern under 38 C.F.R. § 
4.86.  See Lendenmann, supra.  The Board notes that the RO 
properly assigned staged ratings based on the audiological 
results shown at various points in time.  As the criteria for 
higher evaluations are not shown prior to the dates assigned 
by the RO, the claim for increased ratings must be denied.   

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
bilateral hearing loss disability are unusual or exceptional 
to demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  As there is no 
indication in the record as to why the Veteran's case is not 
appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case.  
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 237 
(1996).

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the Court noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing loss 
disability was somehow defective, the Veteran bears the 
burden of demonstrating any prejudice caused by a deficiency 
in the examination.

In this case, the June 2008 VA C&P examination was conducted 
after the examination worksheets were revised to include 
discussion of the effects of a hearing loss disability on 
occupational functioning and daily life.  The Veteran stated 
in June 2008 that he had difficulty understanding 
conversational speech, particularly in the presence of 
background noise.  The Veteran also stated that his bilateral 
hearing loss disability impacted all areas of his life, 
including driving, walking, and working.  Thus, the 
examination report did include information concerning how the 
Veteran's hearing loss affected his daily functioning.  While 
the VA examiners did not specifically address the functional 
effects caused by the Veteran's bilateral hearing loss 
disability, the Board finds that no prejudice results to the 
Veteran and, as such, the Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the June 2008 VA examiner failed to address the 
functional effect of the Veteran's hearing loss disability, 
the Board notes that other evidence of record, to include the 
Veteran's own testimony at his Board hearing, adequately 
addresses this issue.  Therefore, while the June 2008 VA 
examination is defective under Martinak, the Board finds that 
no prejudice results to the Veteran in that the functional 
effects of his hearing loss disability are adequately 
addressed by the remainder of the record and are sufficient 
for the Board to consider whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b).

In reaching these conclusions, the Board has applied the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For an increased compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from non-compensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-4.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In September 2004, the RO provided VCAA notice prior to the 
initial AOJ decision in this matter.  The Veteran was advised 
at that time to submit evidence showing that his service-
connected bilateral hearing loss disability had "gotten 
worse."  In particular, the Veteran was encouraged to submit 
a statement from a doctor that contained physical and 
clinical findings, results of laboratory tests or x-rays, or 
statements from other individuals who were able to describe 
from personal knowledge and observations the way in which the 
Veteran's disability became worse.  

The RO also provided additional VCAA notice in May 2005 and 
March 2006 after the initial AOJ decision in this matter.  In 
addition to the information discussed above, the Veteran was 
also advised in May 2005 to submit recent Social Security 
determinations, VA or private treatment records which 
documented ongoing treatment for his disability, and 
statements from employers.  The Veteran was informed in March 
2006, pursuant to the Court's decision in Dingess/Hartman, of 
the type of information and evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  In May 2008, following the Board's March 2008 
remand, the Veteran was also notified, pursuant to the 
Court's decision in Vazquez-Flores, that specific test or 
measurement results would be considered when assigning a 
disability rating.

Although the May 2005, March 2006, and May 2008 notice 
letters were not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in August 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment records were obtained.  The 
Veteran's post-service treatment records were obtained and he 
was afforded multiple VA examinations in connection with the 
claim.  Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

An evaluation for bilateral hearing loss in excess of 30 
percent, prior to November 22, 2006, is denied.

An evaluation for bilateral hearing loss in excess of 40 
percent, prior to June 18, 2008, is denied.

An evaluation for bilateral hearing loss in excess of 80 
percent is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


